Ellison, J.
The instrument declared upon in the petition is as follows:
“$300.00. Maysville, Mo., February 5, 1887.
“Ninety days after date we promise to pay to the order of cashier of the Be Kalb County ■ Bank three hundred dollars, with interest .at ten per. cent, per annum from date until paid. If interest is not annually paid to become as the principal and bear the same rate of interest. Payable at the Be Kalb County Bank.
“E. H. Reynolds,
“T. R. Tayloe.”
That part written on the back of said instrument is as follows: “This note is made for the purpose of obtaining credit and is held as security for any overdraft made by E. H. Reynolds, and payable only to the extent of such overdraft.” The trial below resulted in plaintiff’s favor, and defendant Taylor appeals. Taylor alone defends; his answer admits the execution of the instrument but denies there were any overdrafts.
I. It was objected at the trial that plaintiff should have filed with his petition a bill of the account showing the items thereof. It was not necessary to file anything more than the instrument sued on, which was done in this case as will be seen by reference to the petition. The fact that an account composed of items *522made up the consideration of the note does not render it necessary to file such account, or to state a bill of such items.
There was no error committed in refusing to have plaintiff as a witness produce other books than those produced. The subpoena duces tecum was served while the witness was on the stand, and the court’s discretion was not abused in refusing to send for books under such circumstances. Nor was there an abuse of the discretion of the court in its control of the manner in which the books produced were examined.
Stress is laid on what is charged to be the insufficiency of the testimony to sustain plaintiff’s case, in that the witness testified, not from his knowledge, but from what he learned from the books. This objection is not well founded. The witness was cross-examined at some length as to what he knew of his own knowledge and what he learned from the books, and whether all his testimony as to the state of the account and its correctness was not based on what he learned from the books. He stated that he knew the charges were correct; “because we compared the books with E. H. Reynolds and he acknowledged the correctness of them. We compared our books all the way through.” Again, on further cross-examination the witness stated: “I compared the checks and deposits with our books, and we have E. H. Reynolds’ certificate that they are all right.” In the absence of testimony on the part of defendants, we 'consider plaintiff’s case was made out. Defendant Reynolds’ admission was not conclusive against defendant Taylor, yet it tended to prove the case and was sufficient to base a verdict upon.
II. Objection is made as to exchange on shipments being allowed or considered by the court in making up the amount of overdrafts by Reynolds. The objection was embodied in the following instruction which the court refused : “2. The court declares as a matter of *523law that an overdraft is money drawn from the bank on the check of an individual, when such individual has no money in such bank, and that charges for exchange and charges per car for shipment of cattle and hogs are not overdrafts, and cannot be charged against defendant Taylor in this case.” Reynolds appears to have been engaged in shipping stock and was being furnished money by the bank. The bank charged him exchange on carloads of stock shipped and included such charges as a part of the total of his overdrafts. We are of the opinion that this came within the terms “ overdraft,” as used in the indorsement on the note, and, therefore, properly allowed.
The judgment is affirmed.
All concur.